DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a source electrode; a drain electrode; and a gate electrode”, as recited in claims 21-23, is unclear as to the structural relationship between said source electrode, drain electrode and gate electrode and the claimed device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (2008/0237610) in view of Bour et al. (6,955,933). Regarding claim 1, Imanishi et al. teach in figure 4A and related text a field effect transistor, comprising: 
a foundation layer 100; 
a nitride semiconductor layer 105 as an n-type channel, the nitride semiconductor layer being a single layer comprising a nitride semiconductor, and
a gate electrode 124, 
wherein the nitride semiconductor layer is provided directly on (i.e. directly above) the foundation layer and has a thickness, and 
the foundation layer 22 is an insulating substrate, or an insulating amorphous layer provided directly between a substrate (lower part of element 22) and the nitride semiconductor layer 28.
It is noted that the claim does not require an insulating amorphous layer provided directly between a substrate and the nitride semiconductor layer.


The formation of an insulating substrate comprising two insulating layers does not produce a structure which is different from a structure which is formed using only one insulating layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide an insulating amorphous layer directly between a substrate and the nitride semiconductor layer”, in order to provide better support to the device.

xGayAlzN where x, y, and z satisfy x+y+z=1.0, 0.3=<x<0.99, and 0=<z<0.4, and having a thickness of from 1 nm to 10 nm.
Bour et al. teach in figure 2 and related text a nitride semiconductor layer 28 being polycrystalline or amorphous, which is a single layer comprising a nitride semiconductor having a formula of InxGayAlzN where x, y, and z satisfy x+y+z=1.0, 0.3=<x<0.99, and 0=<z<0.4, and having a thickness of from 1 nm to 10 nm.
Imanishi et al. and Bour et al. are analogous art because they are directed to nitride based semiconductor devices having etch stop layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Imanishi et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the nitride semiconductor of polycrystalline or amorphous, having a formula of InxGayAlzN where x, y, and z satisfy x+y+z=1.0, 0.3=<x<0.99, and 0=<z<0.4, and having a thickness of from 1 nm to 10 nm, as taught by Bour et al., in Imanishi et al.’s device in order to enhance the device’s applicability and in order to improve the device characteristics as it well-known in the art that high according to the requirements of the application at hand.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  


Regarding claims 2-4, in the combined device, x and z satisfy 0=<z<0.2 and 0.3<x<=0.7, or 0=<z<0.1 and 0.7=<x<=0.99, and wherein x and z satisfy 0.5=<x<=0.99 and 0<=z<0.1, and wherein x satisfies 0.3=<x<=0.67.
Regarding claims 5 and 9-11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the foundation layer as an insulating amorphous layer comprising HfO2, AI203, or SiO2, and wherein the substrate is a non-single crystalline substrate, and wherein the foundation layer is an insulating substrate, and wherein the insulating substrate is a synthetic quartz substrate in prior art’s device in order to simplify the processing steps of making the device by using conventional insulating materials.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
Regarding claims 12-13, the combined device comprises a second nitride semiconductor layer 24 bonded on at least one principle surface of the nitride semiconductor layer 28 such that the semiconductor device has a laminated stacked structure, wherein the second nitride semiconductor layer 24 has a composition different from the composition of the nitride semiconductor layer 28, and
aAlN, where x', y', and z' satisfy x'+y'+z'=1.0, 0.3<x<=1.0 and 0=<z<0.4.

Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the ON/OFF ratio of the semiconductor device 102 or higher, in prior art’s device in order to improve the device characteristics as it well-known in the art that high ON/OFF ratio improves the device characteristics.

Regarding claims 15-16, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the nitride layer having a thickness of from 1 nm to 5 nm, and wherein the insulating amorphous layer has a thickness of from 1 nm to 20 nm, in prior art’s device in order to reduce the size of the device.

Regarding claims 17-18, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the nitride semiconductor in the nitride semiconductor layer to comprise polycrystalline or amorphous, in prior art’s device in order to adjust the current flow in the device.



Regarding claim 20, Imanishi et al. teach in figure 4A and related text that the second insulating layer has a thickness of from 1 nm to 100 nm, but do not teach that the second insulating layer comprises HfO2, Al203, or SiO2.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second insulating layer of HfO2, Al203, or SiO2 in order to simplify the processing steps of making the device by using conventional SiO2 material.

Regarding claims 21-23, Imanishi et al. in view of Bour et al. teach substantially the entire claimed structure, as applied to claim 1 above, including a substrate 100; a first insulating layer (part of substrate 100); a nitride semiconductor layer 105; a second insulating layer 120; a source electrode 116; a drain electrode 118; and a gate electrode 124, wherein the first insulating layer, the nitride semiconductor layer, and the second insulating layer are sequentially provided on a principal surface of the substrate.

Response to Arguments
1.	Applicants argue that “claims 21-23, claims 21-23 have been amended to clarify that the claimed semiconductor device is a field effect transistor (FET). It is common general knowledge of those skilled in the art that a field effect transistor (FET) has a source electrode, a drain electrode, and a gate electrode. A skilled artisan would 

1.	An artisan would not understand how those electrodes are arranged to each other so that the semiconductor device operates as a field effect transistor (FET), because there are a lot of different structures which can comprise gate, source and drain electrodes.  For example, the device can comprise a top gate structure or a bottom gate structure wherein the source and drain electrodes are located in different parts of the device, or the device can comprise a Mosfet or Misfet transistor.


2.	The rest of applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
8/4/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800